--------------------------------------------------------------------------------

 
Exhibit 10.22


AMENDMENT ONE
 
RALCORP HOLDINGS, INC.
 
DEFERRED COMPENSATION PLAN FOR KEY EMPLOYEES
 
Ralcorp Holdings, Inc. (“Old Ralcorp”) maintained the Ralcorp Holdings, Inc.
Deferred Compensation Plan for Key Employees (the “Old Ralcorp Plan”).  The
Company was incorporated on October 23, 1996 under the name “New Ralcorp
Holdings, Inc.” as a wholly-owned subsidiary of Old Ralcorp.  Following an
internal restructuring on January 31, 1997, Old Ralcorp spun off the Company and
the Company changed its name to “Ralcorp Holdings, Inc.”  The Company adopted
the Ralcorp Holdings, Inc. Deferred Compensation Plan for Key Employees
effective January 31, 1997.
 
As of January 31, 1997, accrued benefits of the Company’s Employees under the
Old Ralcorp Plan were converted into account balances under this Plan upon terms
and conditions approved by the Committee, and the Company became responsible
under this Plan for the payment of all liabilities and obligations for benefits
unpaid with respect to all such transferred benefits.
 
The Company amended and restated the Plan effective January 1, 2005, to comply
with Section 409A of the Code for deferrals after December 31, 2004, but did not
materially modify the Plan with respect to deferrals prior to January 1,
2005.  The Plan is intended to be an unfunded plan for a select group of
management or highly compensated employees.
 
The Company desires to amend the Plan to provide that retention bonuses may be
deferred under the Plan, and to allow for crediting under this Plan of balances
credited to the accounts of eligible management employees under deferred
compensation plans of acquired operations.
 
It is intended that this Amendment One shall not be a “material modification” of
the Plan as that phrase is used for purposes of Section 409A of the Code.
 
NOW THEREFORE, the Plan is hereby amended as follows effective January 1, 2007.
 
1.         The following sentence is added to the end of Section 1.1:
 
A separate bookkeeping sub-account will be maintained with respect to Rollover
Amounts.
 
2.         The following new Sections are added to Article I in alphabetical
order and the subsequent Sections are renumbered accordingly:
 
“Retention Bonus” means a legally binding right to payment awarded to a
Participant who is a management employee of an acquired operation, where such
right is subject to forfeiture unless the Participant continues to provide
services to the Company for at least 12 months after obtaining the right.
 


--------------------------------------------------------------------------------



“Rollover Amounts” mean amounts credited to the Plan in accordance with Section
3.8.
 
3.         A new second sentence of Section 3.1 is added as follows:
 
A Participant may execute a Bonus Deferral Election with regard to a Retention
Bonus, provided that the Bonus Deferral Election is made at least 12 months in
advance of the earliest date on which the forfeiture condition associated with
the Retention Bonus could lapse.
 
4.         The following is added as an additional paragraph to Section 3.1:
 
Notwithstanding any provision in the Plan to the contrary, new Bonus Deferral
Elections shall be permitted with respect to Retention Bonuses pursuant to
transition guidance under Section 409A of the Code without violating the
subsequent deferral and anti-acceleration rules of Section 409A of the
Code.  Accordingly, a Participant may make a new Bonus Deferral Election with
respect to Retention Bonuses payable in 2008 if such Bonus Deferral Election is
received by the Committee on or before December 31, 2007, such Bonus Deferral
Election does not cause a Retention Bonus to be paid in 2007 that otherwise
would not be payable in 2007, and such Bonus Deferral Election otherwise
complies with this Section 3.1 (other than the deadline for making Bonus
Deferral Elections).
 
5.         The following Section 3.8 is added to the Plan to read as follows:
 
3.8        Rollover Amounts.  If the Company acquires an operation that
sponsored a nonqualified deferred compensation plan under which Participants
have accounts, the amount credited to a Participant’s account under such
acquired operation’s nonqualified deferred compensation plan may, in the sole
and absolute discretion of the Company, be credited under this Plan as a
“Rollover Amount.”  Any Rollover Amount shall be credited to the Participant’s
Account under this Plan in a separate bookkeeping sub-account and shall include
earnings and losses credited pursuant to Section 3.4.  Rollover Amounts shall be
invested in accordance with Sections 3.6 and Article IV and distributed in
accordance with Article V.
 
6.         The following subsection (d) is added to Section 5.1 to read as
follows:
 
(d)           Rollover Amounts.  Notwithstanding anything to the contrary, but
subject to Section 5.1(b), a Participant’s Rollover Amounts shall be distributed
at the time determined in accordance with the terms of the nonqualified deferred
compensation plan sponsored by the acquired operation as of the date each such
Rollover Amount became credited under this Plan as a Rollover Amount.
 
7.         The following sentence is added to Section 5.2 to read as follows:
 
Notwithstanding anything to the contrary, a Participant’s Rollover Amounts shall
be distributed in the method determined in accordance with the terms of the
nonqualified
 


--------------------------------------------------------------------------------



deferred compensation plan sponsored by the acquired operation as of the date
each such Rollover Amount became credited under this Plan as a Rollover Amount.
 
This Amendment has been adopted pursuant to Board resolutions that were adopted
September 18, 2007.


RALCORP HOLDINGS, INC.




By: ________________________________
 


 